NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A. EDWARD EZOR,                                 No. 21-55117

                Plaintiff-Appellant,            D.C. No. 2:19-cv-08851-JVS-AGR

 v.
                                                MEMORANDUM*
JIM McDONNELL; et al.,

                Defendants-Appellees,

and

JAMES V. SELNA; ALICIA G.
ROSENBERG,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      A. Edward Ezor appeals pro se from the district court’s judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging various federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Engebretson v.

Mahoney, 724 F.3d 1034, 1037 (9th Cir. 2013) (dismissal on the basis of

immunity); Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (dismissal on

the basis of Rooker-Feldman). We affirm.

      The district court properly dismissed Ezor’s claims contesting the validity of

the probate case judgment and writ of execution because they are a “forbidden de

facto appeal” of state court proceedings and raise issues that are “inextricably

intertwined” with those proceedings. Noel v. Hall, 341 F.3d 1148, 1158, 1163 (9th

Cir. 2003) (discussing the Rooker-Feldman doctrine); see also Cooper v. Ramos,

704 F.3d 772, 779 (9th Cir. 2012) (claims are “inextricably intertwined” for

purposes of the Rooker-Feldman doctrine where “the relief requested in the federal

action would effectively reverse the state court decision or void its ruling” (citation

and internal quotation marks omitted)). Contrary to Ezor’s contention, the

extrinsic fraud exception to the Rooker-Feldman doctrine is inapplicable.

Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004).

      The district court properly dismissed on the basis of absolute immunity

Ezor’s claims contesting the implementation of the writ of execution and alleging

that the property sale was conducted in an unlawful manner. See Engebretson, 724

F.3d at 1039 (“[O]fficials charged with executing facially valid court orders enjoy


                                           2                                    21-55117
absolute immunity from § 1983 liability for conduct prescribed by those orders.”).

      The district court did not abuse its discretion in denying Ezor’s motion to

recuse District Judge Selna and Magistrate Judge Rosenberg because Ezor failed to

demonstrate that a reasonable person would believe that the judges’ impartiality

could be questioned. See United States v. Hernandez, 109 F.3d 1450, 1453 (9th

Cir. 1997) (setting forth standard of review and discussing standard for recusal).

      We reject as meritless Ezor’s contention that the district court erred in

denying as moot his motion to disqualify defendant Page’s counsel.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       21-55117